Ex. 99.1 John C. Hope, IIIChairman & CEOJohn M. Turner, Jr.President Sandler O’Neill East Coast Financial Services ConferenceNovember 13, 2008Palm Beach, Florida John M. Turner, Jr.President Forward-Looking Statements This presentation may include forward-looking statements containing expectations aboutfuture conditions and descriptions of future plans and strategies. Whitney's ability to accurately predict the effects of future plans or strategies isinherently limited such that actual results and performance could differ materially fromthose set forth in the forward-looking statements. Factors that could cause actual results to differ from those expressed in the forward-looking statements are available in Whitney’s filings with the Securities and ExchangeCommission. Whitney does not intend, and undertakes no obligation, to update or revise any forward-looking statements, whether as a result of differences in actual results, changes inassumptions or changes in other factors affecting such statements. At 9/30/08 A Growing, Diversified Company •A great New Orleans traditionsince •One of the premier financialinstitutions along the Gulf Coast •$11 billion in assets •Over 150 banking locations •Whitney Bankers the key tocreating our unique brand –Personalized service incommercial, business and personalbanking 125 Years Strong •Strong NIM •Strong balance sheet •Solid capital position •Historically strong creditculture •Operational resiliency •Geographic diversification Earnings Update 3Q08 Earnings •Net income
